Citation Nr: 0909594	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-28 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back pain, to 
include as secondary to service-connected residuals of 
bilateral ankle sprains.

2.  Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to 
January 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for defective 
hearing finding that the Veteran had not submitted new and 
material evidence to reopen the claim and low back pain.  In 
March 2008, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Board Central Office hearing.

The Board reopened the service connection claim for defective 
hearing finding that the Veteran had submitted new and 
material evidence to reopen the claim, but remanded the 
reopened claim and the claim of service connection for low 
back pain for additional development of the record.  The 
examinations for both claims are inadequate.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this case in April 2008 so that the 
Veteran could be provided medical opinions on the etiology of 
the low back pain and defective hearing.  The examiners were 
asked to review the claims file in conjunction with the 
examination.

The VA audiologist in September 2008 determined that the 
Veteran's present hearing loss was not related to service 
because a hearing loss disability was not shown in service.  
For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service.  Ledford v. Derwinski, 3 
Vet.App. 87 (1992).  The September 2008 audiologist did not 
offer any rationale to support her opinion that Veteran's 
present hearing loss disability was not related to service 
because no hearing loss was shown during service.  Another 
medical opinion is necessary to address whether the Veteran's 
present hearing loss disability is related to her reports of 
acoustic trauma in service, specifically noise exposure from 
grenades, M16's, M60's, tanks, and missiles.  She mentioned 
that she wore ear protection but sometimes it fell out of her 
ears.  Additional factors such as post-service noise exposure 
should be considered.  The Veteran stated that as a civilian 
she worked for the military as a shooting range instructor 
but wore ear protection.  Recreationally, she also used power 
tools but used ear protection for this, as well.

The examiner who provided the opinion on the back pain in 
September 2008 determined that there was no relationship 
between the present complaints and service, in part, on the 
basis that the Veteran's complaints of back pain in service 
were not substantiated by the service record.  However, as 
noted in the April 2008 remand, the service treatment records 
document multiple complaints of low back pain from 1981 to 
1984.  A March 1982 medical record notes complaints of back 
pain around the waist line area times two months without 
history of trauma.  On objective evaluation, there was mild 
tenderness in the lumbar area.  A November 1983 medical 
record notes previous lumbar muscular type back pain not 
related to abdominal pain.  It was noted that the lumbar back 
pain was mechanical with or without activity.  After service, 
a February 1995 VA medical record shows complaints of back 
pain.  A January 2005 VA x-ray examination report shows 
minimal degenerative changes in the lumbar spine.  An October 
2006 VA examination report also shows a diagnosis of chronic 
strain with minimal degenerative arthritis in the lumbosacral 
spine.  

Another medical opinion is necessary to determine, based on 
all the evidence of record, whether the Veteran's current 
back pain had its onset during service and/or whether it is 
secondary, or made worse by, the Veteran's other service-
connected disabilities.  Additional factors to be considered 
include previous medical records documenting a possible 
intercurrent injury to the spine.  A February 1989 emergency 
room record notes that the Veteran had complaints of back 
pain status post motor vehicle accident; but on objective 
evaluation, the spine was nontender to percussion.  A 
separate February 1989 medical record shows a diagnosis of 
questionable thoracic outlet syndrome.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
audiological examination to determine 
whether the Veteran's present hearing loss 
disability is at least as likely as not 
related to her exposure to acoustic trauma 
in service, regardless of the fact that no 
hearing loss was shown during service.  

The claims folder (including a copy of the 
body and action paragraphs of this remand, 
service treatment records, and post-
service records) must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
opinions.  In particular, if the examiner 
opines that the Veteran's current hearing 
loss is unrelated to service because no 
hearing loss was shown during service, the 
examiner should explain why this is so, 
given the Veteran's reports of exposure to 
excessive gunfire during service.  

2.  Schedule the Veteran for a VA 
orthopedic examination to determine 
whether the Veteran's present lumbosacral 
spine disability is at least as likely as 
not related to her complaints of low back 
pain in service, and if not, then the 
examiner should also opine as to whether 
the Veteran's back pain is secondary to 
her other service-connected disabilities, 
including whether it is aggravated by her 
service-connected disabilities.

The claims folder (including a copy of the 
body and action paragraphs of this remand, 
service treatment records, and post-
service records) must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
opinions.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then re-
adjudicate the claims.  If the claims 
remain denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
L.B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



